Fourth Court of Appeals
                             San Antonio, Texas
                                   JUDGMENT
                                No. 04-16-00149-CR

                             Jose Roberto OBREGON,
                                     Appellant

                                          v.

                                The STATE of Texas,
                                      Appellee

            From the 49th Judicial District Court, Webb County, Texas
                        Trial Court No. 2013CR0781-D1
                   Honorable Jose A. Lopez, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

 In accordance with this court’s opinion of this date, this appeal is dismissed.

 SIGNED June 15, 2016.


                                           _________________________________
                                           Luz Elena D. Chapa, Justice